Title: From James Madison to the Speaker of the House of Representatives, 1 January 1803 (Abstract)
From: Madison, James
To: Speaker of the House of Representatives


1 January 1803, Department of State. “The Secretary of State has the honor to lay before the House of Representatives, in virtue of their resolution of the 24th. ult. copies of sundry documents, relative to the claim of Peter Charles L’Enfant, for services which he rendered to the United States, in planning and laying out the City of Washington. To render the collection more complete, the Secretary has added to those in his possession such as have been supplied to him by the Superintendant of the said City.”
 

   
   RC (DLC: Digges-L’Enfant-Morgan Papers, vol. 2); letterbook copy (DNA: RG 59, DL, vol. 14); Tr and Tr of enclosures (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). RC 1 p. In Wagner’s hand, signed by JM. For enclosures, see n. 2.




   
   The 24 Dec. 1802 resolution directed JM to furnish the House of Representatives with documents in his possession “relating to the claim of C. L’Enfant for services rendered in laying out the City of Washington” (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 291).



   
   The enclosures (4 pp.) are copies of letters and extracts, including Jefferson to the board of commissioners of Washington, 29 Jan. 1791; Jefferson to Pierre Charles L’Enfant, March 1791 and 27 Feb. 1792; Jefferson to the commissioners, 6 Mar. 1792; the commissioners to Jefferson, 14 Mar. 1792; the commissioners to L’Enfant, 14 Mar. 1792; and L’Enfant to the commissioners, 18 Mar. 1792. JM apparently also included a copy of a 5 Dec. 1801 letter from the commissioners to L’Enfant stating that an earlier offer of five hundred guineas and a lot in Washington was still available to him and L’Enfant’s 8 Dec. 1801 reply rejecting the offer (Letter from the Secretary of State, Transmitting Sundry Documents Relative to the Claim of Peter Charles L’Enfant … [Washington, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5326]).


